COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN RE: COPART, INC., COPART OF                 §               No. 08-18-00204-CV
  HOUSTON, INC., AND HOUSTON
  COPART SALVAGE AUTO                            §         AN ORIGINAL PROCEEDING
  AUCTIONS, LP,
                                                 §                 IN MANDAMUS
                        Relators.
                                                 §

                                             §
                                           ORDER

       On April 12, 2019, the Court abated this original proceeding to give the Honorable Selena

Solis an opportunity to reconsider the ruling of the former judge of the 243rd District Court of El

Paso County. The District Clerk forwarded to this Court an order signed by Judge Solis on May

28, 2019. Therefore, the above-styled and numbered cause is reinstated. In the event Relators

wish to file an amended mandamus petition, it is due to be filed twenty-one days from the date of

this order. Any response by the Real Party in Interest is due to be filed twenty-one days after the

amended mandamus petition is filed with the Court.

       IT IS SO ORDERED this 5th day of June, 2019.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.